NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JOHN SCOTT,                                      )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )      Case No. 2D18-3532
                                                 )
LEE COUNTY, a political subdivision of           )
the State of Florida,                            )
                                                 )
              Respondent.                        )
                                                 )

Opinion filed January 23, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Twentieth Judicial Circuit for
Lee County; sitting in its appellate capacity.

Colleen J. MacAlister of Law Offices of
Colleen J. MacAlister, Naples, for
Petitioner.

Richard Wesch, County Attorney, and
Mark A. Trank, Assistant County Attorney,
Fort Myers, for Respondent.


PER CURIAM.


              Denied.


NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.